Title: From George Washington to William Deakins, Jr., and Benjamin Stoddert, 1 April 1791
From: Washington, George
To: Deakins, William Jr.,Stoddert, Benjamin



Gentn,
Mount Vernon April 1st 1791.

Being accustomed to write to you respecting the grounds for the fedl City, I continue the practice.
It may be tuesday or Wednesday next before I shall leave this place, by which (say by mondays Post) I should be glad to hear what progress has been made, and what still remains to be done, in the business which so happily commenced on tuesday last under the accommodating spirit which then prevailed.
The subscription paper has been, I presume, deposited in the hands of the Commissioners, for the purpose of drawing conveyances—I should be glad nevertheless to receive a copy of it with the names of the subscribers annexed thereto for my own satisfaction—The general tenor of the agreement was I well remember pleasing to me, and, in my opinion reciprocally beneficial to all the parties, but I do not now recollect with precision whether it is fully expressed that the lots left to the disposal of the several proprietors by the conditions of their grants are subject to all the rules and regulations (with respect to the buildings &ca &ca) as the public ones are. This unquestionably ought to be the case—it was evidently my meaning that they should be so—and unless it is so, one of the great objects—to wit—uniformity and beauty—may be defeated.
The Mail of Wednesday brought me a letter from Mr Jefferson dated the 27th ulto in which is the following paragraph “A bill was yesterday ordered to be brought into the house of representatives here for granting a sum of money for building a federal-hall, house for the President &c.” This (though I do not wish that it should be expressed as my sentiment) unfolds most evidently the views of P——, at the same time that it proves in a striking manner the propriety of the measure adopted by the Georgetown and Carrollsburgh proprietors on Wednesday last—as also the necessity of their compleating the good work they have begun in a speedy, and in an effectual manner that the consequent

arrangements may take place without delay. with esteem & regard I am—Gentn Yr obedt Hble Servt

Go: Washington

